DETAILED ACTION
Claim(s) 1-30 are presented for examination.
Claims 1, 9 and 22 are amended.
Claim(s) 14-21 and 27-30 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5th, 2021 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201611122271.X submitted on December 8th, 2016.

Response to Arguments
Applicant’s arguments (see remarks pages 7-9 of 10) filed February 5th, 2021 with respect to rejection of claim(s) 1-13 and 22-26 under 35 U.S.C. § 102(a)(2) have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 9, 11, 22 and 24 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Loehr et al. (US 2016/0119840 A1) hereinafter “Loehr”.

Regarding Claim 1, 
	Loehr discloses a terminal scheduling method [see pg. 12, ¶220 lines 1-6, a method for configuring a plurality of subframes in a mobile communication system], applied to a base station [see pg. 12, ¶220 lines 1-6, via a first communication link to a first base station and via a second communication link to a second base station] and comprising:
	when performing a scheduling in a carrier aggregation [see pg. 3, ¶39 lines 5-8; ¶41 lines 1-8, when carrier aggregation is configured for adding a new SCell], a dual connectivity or multiple connections [see pg. 3, ¶41 lines 1-8, by scheduling over multiple component carriers simultaneously], sending scheduling information carrying numerology information to a terminal [see pg. 12, ¶222 lines 6-11, transmitting an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within a same subframe]; 
	wherein the numerology information [see pg. 12, ¶222 lines 6-11, the uplink transmission pattern and the reception configuration indication] comprises a subcarrier spacing and a cyclic prefix (CP) [see pg. 2, ¶13 lines 1-4, consists of two slots, so that there are 14 OFDM symbols in a subframe when “normal” CP (cyclic prefix) is used, and 12 OFDM symbols in a subframe when “extended” CP is used]..

Regarding Claim 4,
	Loehr discloses the terminal scheduling method according to claim 1 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system] wherein the sending the scheduling information carrying the numerology information to the terminal [see pg. 12, ¶222 lines 6-11, for transmitting an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within a same subframe] comprises: 
	sending the scheduling information carrying the numerology information to the terminal [see pg. 12, ¶222 lines 6-11, transmitting the uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within a same subframe] through a control channel [see pg. 7, ¶132 lines 5-9, via an uplink control channel, PUCCH].

Regarding Claim 9,	
	Loehr discloses a terminal scheduling method [see pg. 12, ¶220 lines 1-6, a method for configuring a plurality of subframes in a mobile communication system], applied to a terminal [see pg. 12, ¶220 lines 1-6, using a mobile station] and comprising: 
	receiving scheduling information carrying numerology information sent by a base station when the base station performs a scheduling [see pg. 12, ¶222 lines 6-11, receiving an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within the same subframe] in a carrier aggregation [see pg. 3, ¶39 lines 5-8; ¶41 lines 1-8, when carrier aggregation is configured for adding a new SCell], a dual connectivity or multiple connections [see pg. 3, ¶41 lines 1-8, by scheduling over multiple component carriers simultaneously]; and 
	performing data transmission on a scheduling resource based on the scheduling information [see pg. 13, ¶222 lines 11-20, the received uplink transmission pattern includes information on a predetermined number of subframes defining which subframes are usable by the mobile station for uplink transmissions via the first communication link to the first base station, and/or which subframes are usable by the mobile station for uplink transmissions via the second communication link to the second base station and which subframes are usable by the mobile station for switching uplink communication between the first and the second communication link]; 
	wherein the numerology information [see pg. 12, ¶222 lines 6-11, the uplink transmission pattern and the reception configuration indication] comprises a subcarrier spacing and a cyclic prefix (CP) [see pg. 2, ¶13 lines 1-4, consists of two slots, so that there are 14 OFDM symbols in a subframe when “normal” CP (cyclic prefix) is used, and 12 OFDM symbols in a subframe when “extended” CP is used].

Regarding Claim 11,
	Loehr discloses the terminal scheduling method according to claim 9 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system], wherein the receiving the scheduling information carrying the numerology information sent by the base station [see pg. 12, ¶222 lines 6-11, receiving an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within the same subframe] comprises: 
[see pg. 12, ¶222 lines 6-11, receiving an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within the same subframe] through a control channel of the scheduling resource [see pg. 7, ¶132 lines 5-9, via an uplink control channel, PUCCH].

Regarding Claim 22,
	Loehr discloses a terminal [see fig. 1, pg. 12, ¶220 lines 1-6, a mobile station, terminal or UE], comprising: 
	a processor [see pg. 22, ¶353 lines 1-8, a processor], a memory and a computer program stored in the memory and operable by the processor [see pg. 22, ¶353 lines 1-8, a memory and software module(s) stored within the memory to be implemented by the processor], wherein the processor executes the computer program [see pg. 22, ¶353 lines 1-8, the software module(s) stored within the memory implemented by the processor] to: 
	receive scheduling information carrying numerology information sent by a base station when the base station performs a scheduling [see pg. 12, ¶222 lines 6-11, receiving an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within the same subframe] in a carrier aggregation [see pg. 3, ¶39 lines 5-8; ¶41 lines 1-8, when carrier aggregation is configured for adding a new SCell], a dual connectivity or multiple connections [see pg. 3, ¶41 lines 1-8, by scheduling over multiple component carriers simultaneously]; and 
	perform data transmission on a scheduling resource based on the scheduling information [see pg. 13, ¶222 lines 11-20, the received uplink transmission pattern includes information on a predetermined number of subframes defining which subframes are usable by the mobile station for uplink transmissions via the first communication link to the first base station, and/or which subframes are usable by the mobile station for uplink transmissions via the second communication link to the second base station and which subframes are usable by the mobile station for switching uplink communication between the first and the second communication link]; 
	wherein the numerology information [see pg. 12, ¶222 lines 6-11, the uplink transmission pattern and the reception configuration indication] comprises a subcarrier and a cyclic prefix (CP) [see pg. 2, ¶13 lines 1-4, consists of two slots, so that there are 14 OFDM symbols in a subframe when “normal” CP (cyclic prefix) is used, and 12 OFDM symbols in a subframe when “extended” CP is used].

Regarding Claim 24,
	Loehr discloses the terminal according to claim 22 [see fig. 1, pg. 12, ¶220 lines 1-6, the mobile station, terminal or UE], wherein the processor executes the computer program to [see pg. 22, ¶353 lines 1-8, the software module(s) stored within the memory implemented by the processor]: 
	receive the scheduling information carrying the numerology information [see pg. 12, ¶222 lines 6-11, receiving an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within the same subframe] through a control channel of the scheduling resource [see pg. 7, ¶132 lines 5-9, via an uplink control channel, PUCCH].

	
Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 3, 5-8, 10, 12, 13, 23, 25 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Loehr et al. (US 2016/0119840 A1) hereinafter “Loehr” in view of Zhou et al. (US 2017/0325205 A1) hereinafter “Zhou”.

Regarding Claim 2,
	Loehr discloses the terminal scheduling method according to claim 1 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system], and sending the scheduling information carrying the numerology information to the terminal [see pg. 12, ¶222 lines 6-11, for transmitting an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within a same subframe].
	Loehr does not explicitly teach “configuring a scheduling resource based on characteristic information of a terminal service, to obtain the numerology information of the scheduling resource, wherein the scheduling resource is allocated by the base station to the terminal service”.
	However Zhou discloses configuring a scheduling resource based on characteristic information of a terminal service [see fig. 20: Step “601”, pg. 23, ¶306, lines 1-3, determine time information used to indicate a time at which user equipment receives downlink information], to obtain the numerology information of the scheduling resource [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; to obtain downlink control information (DCI) carrying time and scheduling information], wherein the scheduling resource is allocated by the base station [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; the time and scheduling information is sent by the base station] to the terminal service [see fig. 20: Step “601”, pg. 23, ¶306, lines 1-3, at the time at which user equipment receives downlink information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuring a scheduling resource based on [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 3,
	Loehr discloses the terminal scheduling method according to claim 1 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system],
for sending the scheduling information carrying the numerology information to the terminal [see pg. 12, ¶222 lines 6-11, for transmitting an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within a same subframe].
	Loehr does not explicitly teach receiving, data which is transmitted by the terminal based on the scheduling information on the scheduling resource “with a group of numerology information at a same time”.
	However Zhou discloses receiving [see fig. 20: Step “603”, pg. 23, ¶308, lines 1-2, receiving], data which is transmitted by the terminal [see fig. 20: Step “603”, pg. 23, ¶308, lines 1-2, uplink data sent by the user terminal] based on the scheduling information on the scheduling resource [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, at a time indicated by the scheduling information] with a group of numerology information [see pgs. 29-30, ¶396, lines 6-15, a group of sequence values] at a same time [see pg. 23, ¶310, lines 1-11, for modulation].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide receiving, data which is transmitted by the terminal based on the scheduling information on the scheduling resource “with a group of numerology [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 5,
	Loehr discloses the terminal scheduling method according to claim 4 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system], wherein the sending the scheduling information carrying the numerology information to the terminal [see pg. 12, ¶222 lines 6-11, for transmitting an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within a same subframe] through a control channel [see pg. 7, ¶132 lines 5-9, an uplink control channel, PUCCH].
	Loehr does not explicitly teach “sending the scheduling information carrying the numerology information to the terminal through one control channel, in a case that the numerology information comprises a group of numerology information; sending at least two scheduling information carrying the numerology information to the terminal through one or at least two control channels in the case that the numerology information comprises at least two groups of numerology information, wherein each scheduling information carries one group of numerology information in the numerology information”.
	However Zhou discloses sending the scheduling information carrying the numerology information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment] through one control channel [see pg. 19, ¶250, lines 1-5, via the uplink channel with a control parameter], in a case that the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, the scheduling information specifying a sequence number] comprises a group of numerology information [see pgs. 29-30, ¶396, lines 6-15, a group of sequence values];
	sending at least two scheduling information carrying the numerology information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment] through one or at least two control channels [see pg. 19, ¶250, lines 1-5, via an uplink channel with a control parameter] in the case that the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, the scheduling information specifying a sequence number] comprises at least two groups of numerology information [see pgs. 29-30, ¶396, lines 6-15, two group(s) of sequence values], wherein each scheduling information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, scheduling information] carries one group of numerology information [see pgs. 29-30, ¶396, lines 6-15, a group of sequence values] in the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, in the scheduling information specifying a sequence number].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “configuring a scheduling resource based on characteristic information of a terminal service, to obtain the numerology information of the scheduling resource, wherein the scheduling resource is allocated by the base station to the terminal service” as taught by Zhou in the system of Loehr for reducing scheduling power consumption [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 6,
	Loehr discloses the terminal scheduling method according to claim 5 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system].
“wherein the sending the at least two scheduling information carrying the numerology information to the terminal through at least two control channels in the case that the numerology information comprises at least two groups of numerology information comprises: sending each scheduling information to the terminal, through the control channel of a subband corresponding to the numerology information in the each scheduling information”.
	However Zhou discloses wherein the sending the at least two scheduling information carrying the numerology information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment] through at least two control channels [see pg. 19, ¶250, lines 1-5, via an uplink and/or downlink channel with a control parameter] in the case that the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, the scheduling information specifying a sequence number] comprises at least two groups of numerology information [see pgs. 29-30, ¶396, lines 6-15, two group(s) of sequence values] comprises:
	sending each scheduling information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment], through the control channel [see pg. 19, ¶250, lines 1-5, via the uplink channel with a control parameter] of a subband [see pg. 8, ¶60, lines 9-10, a subframe] corresponding to the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, the scheduling information specifying the sequence number] in the scheduling information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, in the scheduling information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the sending the at least two scheduling information carrying the numerology information to the terminal through at least two [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 7,
	Loehr discloses the terminal scheduling method according to claim 5 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system].
	Loehr does not explicitly teach “wherein the sending the at least two scheduling information carrying the numerology information to the terminal through one control channels in the case that the numerology information comprises at least two groups of numerology information comprises: sending the at least two scheduling information carrying the numerology information to the terminal, through the control channel of any subband corresponding to the numerology information in the at least two scheduling information”.
	However Zhou discloses wherein the sending the at least two scheduling information carrying the numerology information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment] through one control channels [see pg. 19, ¶250, lines 1-5, via the uplink channel with a control parameter] in the case that the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, the scheduling information specifying a sequence number] comprises at least two groups of numerology information [see pgs. 29-30, ¶396, lines 6-15, two groups of sequence values] comprises:
	sending the at least two scheduling information carrying the numerology information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment], through the control channel [see pg. 19, ¶250, lines 1-5, via the uplink channel with a control parameter] of any subband [see pg. 8, ¶60, lines 9-10, a subframe] corresponding to the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, the scheduling information specifying the sequence number] in the at least two scheduling information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, in the downlink control information (DCI) or a system message carrying scheduling information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the sending the at least two scheduling information carrying the numerology information to the terminal through one control channels in the case that the numerology information comprises at least two groups of numerology information comprises: sending the at least two scheduling information carrying the numerology information to the terminal, through the control channel of any subband corresponding to the numerology information in the at least two scheduling information” as taught by Zhou in the system of Loehr for reducing scheduling power consumption [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 8,	
	Loehr discloses the terminal scheduling method according to claim 5 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system].
	Loehr does not explicitly teach “wherein the sending the at least two scheduling information carrying the numerology information to the terminal through one control channels in the case that the numerology information comprises at least two groups of numerology information comprises: sending the at least two scheduling information carrying the numerology information to the terminal, through a single control channel, wherein the single control channel occupies a frequency domain resource corresponding to all the numerology information, and the single control channel and the frequency domain resource corresponding to the numerology information have the same or different groups of numerology information”.
	However Zhou discloses wherein the sending the at least two scheduling information carrying the numerology information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment] through one control channels [see pg. 19, ¶250, lines 1-5, via the uplink channel with a control parameter] in the case that the numerology information [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, the scheduling information specifying a sequence number] comprises at least two groups of numerology information [see pgs. 29-30, ¶396, lines 6-15, two group(s) of sequence values] comprises:
	sending the at least two scheduling information carrying the numerology information to the terminal [see fig. 20: Step “602”, pg. 23, ¶307, lines 1-2; ¶310, lines 1-11, sending downlink control information (DCI) or a system message carrying scheduling information specifying a sequence number to the user equipment], through a single control channel [see pg. 19, ¶250, lines 1-5, via the uplink channel with a control parameter], wherein the single control channel [see pg. 19, ¶250, lines 1-5, the uplink channel with a control parameter] occupies a frequency domain resource [see pg. 16, ¶188, lines 1-4, a time-frequency resource] corresponding to all the numerology information [see pg. 16, ¶188, lines 1-4, indicated by the specific parameter], and the single control channel [see pg. 19, ¶250, lines 1-5, and the uplink channel with a control parameter] and the frequency domain resource [see pg. 16, ¶188, lines 1-4, the time-frequency resource] corresponding to the numerology information [see pg. 16, ¶188, lines 1-4, indicated by the specific parameter] have the same or different groups of numerology information [see pgs. 29-30, ¶396, lines 6-15, two group(s) of sequence values].
[see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 10,
	Loehr discloses the terminal scheduling method according to claim 9 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system], performing the data transmission on the scheduling resource based on the scheduling information [see pg. 12, ¶222 lines 6-11, receiving an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within the same subframe].
	Loehr does not explicitly teach performing the data transmission based on the scheduling information on the scheduling resource “with a group of numerology information at a same time”.
	However Zhou discloses performing the data transmission based on the scheduling information on the scheduling resource [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, sending uplink information at a time indicated by the scheduling information] with a group of numerology [see pgs. 29-30, ¶396, lines 6-15, a group of sequence values] at a same time [see pg. 23, ¶310, lines 1-11, for modulation].	
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide performing the data transmission based on the scheduling information on the scheduling resource “with a group of numerology information at a same time” as taught by Zhou in the system of Loehr for reducing scheduling power consumption [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 12,
	Loehr discloses the terminal scheduling method according to claim 11 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system], wherein the receiving the scheduling information carrying the numerology information [see pg. 12, ¶222 lines 6-11, receiving an uplink transmission pattern and a reception configuration indication, which configures the mobile station to support or not support simultaneous reception of data from the first base station and the second base station within the same subframe] through the control channel of the scheduling resource [see pg. 7, ¶132 lines 5-9, via an uplink control channel, PUCCH].
	Loehr does not explicitly teach receiving the scheduling information by performing “a blind detection on an entire control frequency band of the scheduling resource”.
	However Zhou discloses receiving the scheduling information [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; obtaining downlink control information (DCI) carrying time and scheduling information] by performing a blind detection on an entire control frequency band [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, without the data] of the scheduling resource [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, of the time indicated by the scheduling information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide receiving the scheduling information by performing “a blind detection on an entire control frequency band of the scheduling resource” as taught by Zhou in the system of Loehr for reducing scheduling power consumption [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 13,
	Loehr discloses the terminal scheduling method according to claim 11 [see pg. 12, ¶220 lines 1-6, the method for configuring a plurality of subframes in a mobile communication system], for receiving the scheduling information carrying the numerology information through the control channel of the scheduling resource.
	Loehr does not explicitly teach “determining a subband where a blind detection is performed, based on the numerology information; and detecting the control channel on the determined subband to obtain the scheduling information”.
	However Zhou discloses determining [see fig. 20: Step “601”, pg. 23, ¶306, lines 1-3, determining] a subband [see pg. 8, ¶60, lines 9-10, a subframe] where a blind detection is performed [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, without the data], based on the numerology information [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; related to the downlink control information (DCI) carrying time and scheduling information]; and
	detecting the control channel [see pg. 19, ¶250, lines 1-5, identifying the uplink channel with a control parameter] on the determined [see fig. 20: Step “601”, pg. 23, ¶306, lines 1-3, determined] subband [see pg. 8, ¶60, lines 9-10, subframe] to obtain the scheduling information [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; to obtain downlink control information (DCI) carrying time and scheduling information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining a subband where a blind detection is performed, based on the numerology information; and detecting the control channel on the determined subband to obtain the scheduling information” as taught by Zhou in the system of Loehr for reducing scheduling power consumption [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 23,
	Loehr discloses the terminal according to claim 22 [see fig. 1, pg. 12, ¶220 lines 1-6, the mobile station, terminal or UE].
	Loehr does not explicitly teach the processor executes the computer program to: perform the data transmission based on the scheduling information on the scheduling resource “with a group of numerology information at a same time”.
	However Zhou discloses the processor executes the computer program to [see fig. 25, pg. 29, ¶387, lines 1-11, the processor “251” implementing the stored software for performing the steps of]:
	perform the data transmission based on the scheduling information on the scheduling resource [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, sending uplink information at a time indicated by the scheduling information] with a group of numerology information [see pgs. 29-30, ¶396, lines 6-15, a group of sequence values] at a same time [see pg. 23, ¶310, lines 1-11, for modulation].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide perform the data transmission based on the scheduling information on the scheduling resource “with a group of numerology information at a same [see Zhou pg. 1, ¶6 lines 1-6].

Regarding Claim 25,
	Loehr discloses the terminal according to claim 22 [see fig. 1, pg. 12, ¶220 lines 1-6, the mobile station, terminal or UE].
	Loehr does not explicitly teach wherein the processor executes the computer program to: receive the scheduling information by performing “a blind detection on an entire control frequency band of the scheduling resource”.
	However Zhou discloses wherein the processor executes the computer program to [see fig. 25, pg. 29, ¶387, lines 1-11, the processor “251” implementing the stored software for performing the steps of]:
	receive the scheduling information [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; obtaining downlink control information (DCI) carrying time and scheduling information] by performing a blind detection on an entire control frequency band [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, without the data] of the scheduling resource [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, of the time indicated by the scheduling information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide receiving the scheduling information by performing “a blind detection on an entire control frequency band of the scheduling resource” as taught by Zhou in the system of Loehr for reducing scheduling power consumption [see Zhou pg. 1, ¶6 lines 1-6].
 
Regarding Claim 26,
	Loehr discloses the terminal according to claim 22 [see fig. 1, pg. 12, ¶220 lines 1-6, the mobile station, terminal or UE].
	Loehr does not explicitly teach wherein the processor executes the computer program to: “determine a subband where a blind detection is performed, based on the numerology information; and detect the control channel on the determined subband to obtain the scheduling information”
	However Zhou discloses determine [see fig. 20: Step “601”, pg. 23, ¶306, lines 1-3, determining] a subband [see pg. 8, ¶60, lines 9-10, a subframe] where a blind detection is performed [see fig. 16: Step “202”; fig. 19: Step “502”; pg. 20, ¶261, lines 1-18; pg. 20, ¶263, lines 1-2; pg. 22, ¶298; lines 1-2; ¶299, lines 1-12, without the data], based on the numerology information [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; related to the downlink control information (DCI) carrying time and scheduling information]; and
	detect the control channel [see pg. 19, ¶250, lines 1-5, identifying the uplink channel with a control parameter] on the determined [see fig. 20: Step “601”, pg. 23, ¶306, lines 1-3, determined] subband [see pg. 8, ¶60, lines 9-10, subframe] to obtain the scheduling information [see fig. 16: Step “201”; fig. 19: Step “501”, pg. 20, ¶260, lines 1-2; pg. 20, ¶261, lines 1-18; pg. 22, ¶297, lines 1-2; ¶299, lines 1-12; to obtain downlink control information (DCI) carrying time and scheduling information].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “determining a subband where a blind detection is performed, based on the numerology information; and detecting the control channel on the determined subband to obtain the scheduling information” as taught by Zhou in the system of Loehr for reducing scheduling power consumption [see Zhou pg. 1, ¶6 lines 1-6].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469